REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remark 
This Office Action is in response to applicant’s response filed on May 9, 2022, which has been entered into the file.  
No amendment to the claims have been filed.  
Claims 1-17 remain pending in this application.  
Terminal Disclaimer
The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,678,188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a method for generating image information representing two-dimensional information or three-dimensional information in real time wherein the method comprising the steps of dividing a scene into object points, where the scene is observable as a reconstruction from a visibility region which is located at an eye of an observer, determining a position of the visibility region where the eye of the observer is located by a detection and tracking system, where position and size of a sub-hologram depend on the determine position of the visibility region and on a position of one of the object points of scene where for a pre-defined normal distance of the observer from at least one light modulator, object points are either encoded at a fixed position or not at a fixed position in relation to the at least one light modulator, where the position of the sub-hologram is determined such that a center of the sub-hologram lies on a straight line through the object point to the reconstructed and a center of the visibility region.  The contributions of hologram values of the sub-holograms to hologram values of an entire hologram representing the scene are retrievable from at least one look-up table for said object points and where the look-up table comprises the hologram values of the sub-holograms, forming the hologram values of the entire hologram using a mathematical superimposition of the contributions of hologram values of the sub-holograms and encoding the hologram values of an entire hologram in the at least one light modulator means where the entire hologram represents the scene as explicitly set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872